DETAILED ACTION
This is in response to application 14/243,697  filed on February 05, 2021 in which claims 1, 7-10, and 16-19 are presented for examination. 

Status of Claims
Claims 1, 7-10, and 16-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Chinn et al. (US 2014/0201316) (hereinafter Chinn) in view of teaches client streaming archive files while receiving archive file from a network simultaneously.
Evans et al. (US 2010/0185690) (hereinafter Evans) teaches ZIP file central directory containing versioning information, size of the central directory and an offset of the start of the central directory.
However Chinn and Evans do not explicitly teach “and each of the archived files comprising executable files of compiled program instructions requiring decompression and extraction from the single file of the archive using an archive extraction application prior to accessing, wherein each of the tar files include a header storing a file name, one or more mode bits, a user identifier, a group identifier, a timestamp, a size of data of the one or more archived files, and a null header indicating an end of the archive; storing the respective locations of the one or more archived files residing within the single file of the archive to a memory within the computer, wherein storing the respective locations of the one or more archived files to the memory is performed without moving any content .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159